Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Amendment and Remarks filed on July 13, 2022 regarding Application No. 17/225505 originally filed on April 8, 2021.
Claims 1-6, 11, 13, 14 and 20 were amended.
Claims 1-20 are pending for consideration.

Response to Remarks and Amendments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below. 
Regarding the rejection of claim 1 over Byun in view of Hicken the applicant states that “Hicken is directed to one write cache and a flushing method according to the sequential list stored by the LBA” [Remarks, last paragraph on p.11]; and from this concludes that “Hicken does not disclose, teach or suggest these limitations in the amended claim 1” [Remarks, 1st paragraph on p.12]. The examiner respectfully disagrees.
Hicken explicitly discloses that in one embodiment of the present invention, the method is performed using a "forced flush" in combination with a "threshold flush" and a "background flush" operating in the background [¶0022]; and when further disclosing the details of the forced flush Hicken discloses: 
“If the new data of the write request and the data in the write cache comprise a partial hit, i.e., not fully contained in a single write cache line even though it might be present in a number of write cache lines in one embodiment, or if it is not fully contained in more than one write cache line in another embodiment, the disk array controller responds differently depending on whether the write cache line(s) is dirty or not. If the write cache line(s) is dirty, the disk array controller flushes the dirty data cache line containing the partial hit to an appropriate storage disk, stores the new write data into the write cache and marks it as dirty data.” [¶0028]
Finally, Hicken very clearly discloses that “both the threshold flushing method and the background flushing method implement a sequential method of flushing” [¶0034]. That is, the sequential flushing highlighted by the applicant refers to the threshold flushing and background flushing; and not to the forced flushing. 
As stated by the applicant the claimed invention is broadly directed to a system for controlling cache wherein when data having the same logical address as the write data is previously stored in the cache buffers, the storage device 50 ensures that the cache buffer in which the data having the same logical address as the write data is stored is first flushed [Remarks, spanning paragraph on p.10-11]. Hicken explicitly discloses determining when data having the same logical address as the write data is previously stored in the cache (i.e. write hit); and ensuring that the cache in which the data having the same logical address as the write data is stored is first flushed (i.e. forced flushing the dirty data as disclosed on ¶0028 of Hicken).
As such, the combination Byun/Hicken clearly teach the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 2017/0017408) in view of Hicken (US 2003/0212865); and still further in view of Glasco (US 8135926).
Regarding claim 1, Byun teaches a storage device [memory system 110; FIG. 1 and ¶0036-44] comprising:
a memory device [memory device 150; FIG. 1 and ¶0045] including a plurality of memory blocks [blocks 210 to 240 of memory device 150; FIG. 2 and ¶0058];
a plurality of cache buffers configured to temporarily store data [the controller 130 allocates the segments 1202 of the buffer 1200 and the extra page buffers of the memory device 1310 as the sub-buffer, and stores the command data in the allocated sub-buffers; wherein the controller 130 may allocate a part of the segments 1202 of the buffer 1200 and/or a part of the extra page buffers of the memory device 1310 as the sub-buffer according to the size and type of the command data; wherein the command data may be temporarily stored in one of the first to thread sub-buffers; ¶0150-163] previously received from a host [host 102 on FIG. 1]; and
a memory controller [memory controller 130; FIG. 1 and ¶0042-47] configured to, in response to a write request and write data received from the host [the memory system 100 receives a command from the host … divides the buffer 1200 of the memory 144 into a plurality of segments 1202 … 100 allocates the plurality of segments 1202 of the buffer 1200 as the first to third sub-buffers for the command data … stores the command data in a corresponding sub-buffer of the first to third sub-buffers … the memory system 100 moves the command data stored in the buffer 1200 to the extra page buffers of the memory device 150; ¶0164-168].
Byun, however, does not explicitly teach the memory controller further configured to, control a cache buffer from among the plurality of cache buffers, storing previously received write data with a logical address that is the same as a logical address of the write data, to store the previously received write data in the memory device before the write request is processed.
Hicken, when addressing issues relating to caching (or buffering) data on memory systems, teach the memory controller further configured to, control a cache buffer storing previously received write data [a hit has occurred between the write request and the write cache data; ¶0036], to store the previously received write data in the memory device before the write request is processed, in the memory device before the write request is processed [if the partial hit comprises dirty data … the data in the write cache comprising the partial hit is flushed to the designated storage disk, and the write request is written to the write cache and marked as dirty; ¶0042-43].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to manage the buffer memory of Byun as a the cache memory disclosed in Hicken; i.e. to flush dirty data before on a write hit before storing the write data into the cache. The combination would have be obvious because a person of ordinary skill in the art would want to minimize the risk of loss of dirty data, while maintaining a high level of data blocks in the write cache to maximize the "hit" ratio of a system [¶0022 on Hicken].
Byun/Hicken, however, does not explicitly teach storing previously received write data wherein a logical address that is the same as a logical address of the write data.
On the one hand, Hicken discloses that dirty data is stored in a sequential list in the write cache by logical block address (LBA) [¶0034]; and if the processor 114 of the host computer 102 issues a write request for a new set of data to the disk array controller 106, the write cache is traversed to locate sets of data blocks overlapping the new set of data in the write command [¶0021]. 
Glasco, on analogous art, discloses a tag look-up unit 428 first determines whether a cache line in the identified set of cache lines is already reserved (a cache hit) for a previous read, write or atomic command associated with the same memory address included in the new read, write or atomic command [c9 L60-c10 L15].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine a cache hit on Byun/Hicken in a manner analogous to that disclosed by Glasco (i.e. by comparing addresses, LBA, and determining if the LBA of the new write is the same). The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of comparing addresses to determine a cache hit to the known device of Byun/Hicken ready for improvement to yield predictable results.
Regarding claim 11, Byun/Hicken/Glasco teach the storage device of claim 1, wherein the memory controller is configured to control in different cache buffers from among the plurality of cache buffers to store data in different memory blocks from among the plurality of memory blocks [FIG. 13 and ¶0145, on Byun, disclose the storage medium used to finally store the buffered data].
Regarding claim 12, Byun/Hicken/Glasco teach the storage device of claim 1, wherein the memory controller controls the memory device to store data, which is stored in a first cache buffer from among the plurality of cache buffers, in a first memory block from among the plurality of memory blocks that utilizes a method of storing one bit for each memory cell, and to store data, which is stored in a second cache buffer from among the plurality of cache buffers, in a second memory block from among the plurality of memory blocks that utilizes a method of storing a plurality of bits for each memory cell [the memory block 152 of the memory device 150 may include a plurality of cell strings 340 which are electrically coupled to bit lines BL0 to BLm-1, respectively. The cell string 340 of each column may include at least one drain select transistor DST and at least one source select transistor SST. A plurality of memory cells or a plurality of memory cell transistors MC0 to MCn-1 may be electrically coupled in series between the select transistors DST and SST. The respective memory cells MC0 to MCn-1 may be configured by single level cells (SLC) each of which may store 1 bit of information, or by multi-level cells (MLC) each of which may store data information of a plurality of bits; ¶0062 and FIG. 3 on Byun].
Regarding claim 20, these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds. On the one hand, Byun explicitly discloses that the controller 130 may temporarily store command data 1 in the first sub-buffer; store command data 2 in the first sub-buffer; store command data 3 in the first sub-buffer; store command data 4 in the second sub-buffer; and store command data 5 in the second sub-buffer [¶0153-160]; wherein the command data may include read data corresponding to the read command, write data corresponding to the write command, or map data corresponding to the command operation [¶0149]. On the other hand,  Glasco explicitly discloses that  the tag look-up unit 428 first determines whether a cache line in the identified set of cache lines is already reserved (a cache hit) for a previous read, write or atomic command associated with the same memory address included in the new read, write or atomic command [c9 L65- c10 L5]. Hence, the combination Byun/Hicken/Glasco clearly teach a first command with map information stored on a first sub-buffer and a fourth command with map information stored on a different second sub-buffer; wherein the two map information (addresses) are compared to determine if the forth command hits on the first command. Finally, Hicken discloses determining a write hit on dirty data and flushing said data as part of the process for processing the write command. Thus, the combination clearly teaches the method of claim 20.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 2017/0017408) in view of Hicken (US 2003/0212865) and further in view of Yi (2019/0227746).
Regarding claim 2, Byun/Hicken/Glasco teach the storage device of claim 1, wherein the memory controller comprises:
a plurality of command list storages respectively corresponding to the plurality of cache buffers [controller 130 allocates the segments 1202 of the buffer 1200 and the extra page buffers of the memory device 1310 as the sub-buffer, and stores the command data in the allocated sub-buffers; ¶0150 on Byun] and respectively storing commands corresponding to logical addresses of data stored in the plurality of cache buffers [dirty data is stored in a sequential list in the write cache by logical block address (LBA); ¶0034 on Hicken]; and
a host controller configured to generate a command corresponding to the logical address of the write data [the command data may include read data corresponding to the read command, write data corresponding to the write command, or map data corresponding to the command operation; ¶0149 on Byun].
Byun/Hicken, however, does not explicitly teach a flush command to store the previously received write data stored in the cache buffer into the memory device before the write request is processed; and an operation controller configured to control the memory device according to the flush command or the command corresponding to the logical address of the write data.
Yi, when addressing issues relating management of memory systems, teach a flush command to store the previously received write data stored in the cache buffer into the memory device before the write request is processed [each internal command may be configured in a format including a logical block address LAB, a data length Length, a bitmap index BM Index, a slot number Slot, and a flag Flag indicating whether the corresponding command from the host is a flush command; ¶0094]; and an operation controller configured to control the memory device according to the flush command or the command corresponding to the logical address of the write data [FIG. 8].
That is, Hicken broadly discloses that dirty data stored on cache is flushed on a cache write hit before storing the new from the write command; and Yi provides an example of how an analogous memory system implements a flush mechanism for flushing data.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further support standard commands like a flush command from the host as disclosed in Yi. The combination would have be obvious because a person of ordinary skill in the art would understand to provide support for standard commands (i.e. flush command) from a host enables the system to better support all hosts.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 13-19 are allowed over the prior art.

Conclusion
Claims 1, 2 and 11-12 are rejected as explained above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Ramon A. Mercado/Primary Examiner, Art Unit 2132